 

 

Case 1:19-cr-02180-WJ Document15 Filed 07/17/19 Page 1 of1

IN THE UNITED STATES DISTRICT COURT ania an oe ;
0 2013 JUL 17 PM 3: 5@

FOR THE DISTRICT OF NEW MEXICO CLI

COR! AC MWplinrce
-CAA LAS CRU Ld

UNITED STATES OF AMERICA, )
)
Plaintiff, )  CRIMINALNO. (F-27180 IH
)
Vs. ) 18 U.S.C. §§ 1153 and 1111: Second
) Degree Murder.
TAVOR TOM. )
)
Defendant. )

INDICTMENT
The Grand Jury charges:
On or about July 1, 2019, in Indian Country, in San Juan County, in the District of New
Mexico, the defendant, TAVOR TOM, an Indian, unlawfully killed Jane Doe with malice

aforethought.

In violation of 18 U.S.C. §§ 1153 and 1111.

A TRUE BILL:

/s/
FOREPERSON OF THE GRAND JURY

Assistant United States Attbyney

- TAO 10:10am
